DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-6, 8-13, and 15-19 are pending.
	Claims 7, 14, and 20 are cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.


Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via telephone interview with Rana Basu (L0796) on January 5, 2021.

The application has been amended as follows:
Claims 8 and 15 are replaced with the following:
Claim 8. A method of power distribution using automatic generation control (AGC), the method comprising: 
operating an energy management system (EMS) in communication with the plurality of power generating resources and configured to control operation of the plurality of power generating resources within the control area, wherein the EMS is configured for:
determining a reliability based control (RBC) green zone, the RBC green zone being a permissible operating region defined in terms of a frequency error and a tie line interchange error;
operating an AGC system of the energy management system (EMS) within 
correcting area control error (ACE), the correcting of the ACE comprising outputting electricity to a plurality of power consuming loads coupled across a power transmission network from a plurality of generating resources operating within a control area under control of the AGC operating in the permissible operating range defined by the determined RBC green zone,
wherein the energy management system is further operative to determine which of RBC green zone control, predictive control performance standard 1 (CPS1) control, and balancing authority ACE limit (BAAL) control is to be applied.

Claim 15. An energy management system (EMS) comprising: 
a processor in communication with a plurality of power generating resources; and 
a memory storing instructions executable on the processor, the instructions being operable to:
operate the energy management system (EMS) in communication with the plurality of power generating resources and configured to control operation of the plurality of power generating resources within the control area, wherein the EMS is operative to:
determine a reliability based control (RBC) green zone, the RBC green zone being a permissible operating region defined in terms of a frequency error and a tie line interchange error;
operate an automatic generation control (AGC) system of the EMS within 
correct area control error (ACE), the correcting of the ACE comprising output electricity to power consuming loads coupled across a power transmission network from power generating resources of the plurality of power generating resources under control of the AGC operating in the permissible operating range defined by the determined RBC green zone,
wherein the energy management system includes an RBC green zone control predictive control performance standard 1 (CPS1) control, and balancing authority ACE limit (BAAL) control prioritization module operative to determine which of RBC green zone control, predictive CPS1 control, and BAAL control is to be applied.


Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Budhraja et al. (US Patent No. US 8401710) discloses operations management of a transmission and distribution network coupling power generation resources to customers using reliability applications that include area control error (ACE)-frequency and area interchange errors monitoring systems using a color coded control performance standard map indicating the area control error (ACE) error rate to operate an automatic generation control (AGC) system of the energy management system (EMS) along with monitoring performance metrics and performing actions to make corrective adjustments to keep the system within desired parameters. Chen et al. (US Patent Pub. US 2016/0149408 A1) discloses an energy management system for controlling power generation and determining the appropriate amount of system regulation required for regulating area frequency errors and tie line interchange errors so that a control area's performance meets the NERC control performance standards by using a balancing authority ACE limit (BAAL) control operative to determine an amount of control effort to apply to maintain BAAL control within limits. Mansingh et al. (US Patent No. US 7085660 B2) discloses a control decision module that processes a CPS2 control signal from a CPS2 control module and a predictive CPS1 control signal from a CPS1 control module to determine which control is to be applied. Illian ("Frequency Control Performance Measurement and Requirements", 2010, Lawrence Berkeley National Laboratory, PP 13-18) discloses energy management using control performance standard one (CPS1), control 
	None of these references taken either alone or in combination with the prior art of record disclose:
Independent Claims 1 and 15:
wherein the energy management system includes a RBC green zone control, predictive control performance standard 1 (CPS 1) control, and balancing authority ACE limit (BAAL) control prioritization module operative to determine which of RBC green zone control, predictive CPS 1 control and BAAL control is to be applied

Independent Claim 8:
wherein the energy management system is further operative to determine which of RBC green zone control, predictive control performance standard 1 (CPS1) control, and balancing authority ACE limit (BAAL) control is to be applied.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119